Case: 16-11440    Date Filed: 05/10/2018    Page: 1 of 2


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-11440
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 1:14-cv-00142-JRH-BKE



KELLIE B. INGRAM,
MARK INGRAM,
individually and as personal representative
of the estate of Kellie B. Ingram,

                                                   Plaintiffs - Appellants,

versus

AAA COOPER TRANSPORTATION, INC.,

                                                   Defendant - Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                  (May 10, 2018)

Before WILSON, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-11440     Date Filed: 05/10/2018    Page: 2 of 2


      This appeal was held in abeyance pending our en banc decision in Slater v.

United States Steel Corp., 871 F.3d 1174 (11th Cir. 2017) (en banc). In light of

our decision in Slater and after the benefit of supplemental briefing by the parties,

we vacate the judgment of the district court and remand for further

proceedings consistent with the Slater opinion.

VACATED AND REMANDED.




                                          2